PER CURIAM.
Appellant seeks review of an adverse final judgment rendered pursuant to a jury verdict.
The points raised by appellant on this appeal center primarily on the correctness of the jury instructions given by the trial court, as well as the form of the verdict returned by the jury. We have examined the instructions complained of in light of the evidence adduced at the trial and find no error in the instructions given. We have also considered the form of the verdict returned by the jury and find it to be appropriate to the evidence adduced by both sides and the controlling law. In effect, the jury found that appellant’s conduct was not free from negligence and therefore declined to render a verdict in favor of appellant. Such a finding is not without evidentiary support in this record.
Accordingly, the judgment appealed herein must be affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.